Title: To George Washington from William Bradford, 17 August 1794
From: Bradford, William
To: Washington, George


               
                  Sir,
                  Pittsburgh, Augt 17. 1794. Sunday Night
               
               Altho’ a pretty full narrative of the situation of this County is prepared to be transmitted to the Secretary of State I take the liberty of adding a few observations on this interesting subject, which may not be so proper in an official communication.
               It will appear to you, Sir, from that letter to be our joint opinion that the people cannot be induced by conciliatory offers to relinquish their opposition to the excise laws. We venture this opinion, early, that those preparatory measures which are not inconsistent with the mission, may be contemplated & prosecuted by government, if any are deemed necessary. The more artful men among the insurgents will endeavor to gain time to prepare themselves—& the moderate party will join them in hopes of putting off the evil day. Mr Brackenridge has already declared that nothing will save this Country from the horrors of a civil war but our waiting till Congress shall be addressed: & yet it is not pretended that things will be better, if the Legislature refuse to give them all they ask. In the meantime the season for employing the national force will be past—the insurgents will have time to strengthen themselves—to circulate the manifesto they are preparing—to tamper with the people of Kentuckey—to procure Ammunition & to overawe or seduce the well-affected. On the other hand some advantages might arise to the government from a short delay, especially if it could be employed in procuring some regular military force to aid the Militia. This the Legislature of Pennsylvania, if they were so disposed—(& there has seldom been a better disposed assembly) could do. I am apprehensive that the Militia of this state west of the Susquehanna is not to be depended on: they have many relations & friends here—& much industry has been used, it is said, in writing to them. The rest of our militia, the woodsmen here affect to dispise. They have morever strong hopes that many will advocate their cause—that few will join the government—& that even the Assembly itself may favour their endeavors to get rid of the Excise. These false hopes which buoy up their insolence & are deluding them into calamities the extent of which it is impossible to calculate—will be dissipated if the Legislature of Pennsa moves with energy & embodies a regular force.
               Another thing which deserves attention is the state of the
                  
                  Country as to military stores. I do not find that there is any Considerable quantity of Ammunition in the four counties: & were it possible to prevent any large quantities from coming into it, the measure would be an advantageous one. Most of the powder in Pittsburg was bought up by individuals (not in large quantities) a few weeks ago. There are 71 barrels of powder at Washington & 500 stand of Arms, under the care of the brigade inspector of the state. These were lately demanded of him: but the demand was parried by his telling them that it was time enough to take them when things came to extremity. There are no cannon but what are in the fort. Genl Butler has given orders about that piece at Wheeling. There is danger that the party stationed at Lebeuf with field pieces, being principally from this quarter of the Country might join the insurgents. In that case the garrison here must surrender as the fort is intirely commanded from a neighbouring hill.
               There are few bayonets here—but almost every man is well armed with a good rifle: and if a conflict should unhappily take place, the nature of their hostilities may be conjectured from the kind of arms they will use. Permit me to suggest that if the Executive is reduced to the necessity of employing coercion that great advantages will result from employing men accustomed to a similar mode of life with these people. Tho’ they affect to dispise the atlantic militia they are said to have been uneasy at an idea which was circulated at Braddock’s field that Genl Morgan would be sent against them with the woodsmen of Virginia. His being the father in Law of Col. Neville favored the conjecture.
               I venture these thoughts which are the melancholy ofspring of the opinion we have taken up—I wish I could say, too hastily. I have some hopes that things would yet take a favorable turn if we could prevail on the moderate party to declare themselves openly and exert themselves with spirit in support of the Laws. In that case there is little doubt but Allegany & Westmoreland would leave Washington to its fate. We have therefore endeavoured to impress it on some influential men that the period for decision is at hand—that it will not do to temporise any longer—and that their own safety as well as the happiness of their country depends upon their open and manly support of the national authority. But the terror excited by the late violence has been extreme. It has converted many into gross hypocrites. The people of Pittsburg even affected a zeal for the cause of the
                  
                  insurgents, (as criminal as it was mean) in order to preserve the town: Mr Brackenridge of this place has played this double part: Genl Wilkins is in the same predicament & altho’ they are both on the conferring committe, they will not dare (I am afraid) to speak their opinion. Mr Ross declares to me that he thinks that any man who would openly recommend obedience to the excise laws would be in danger of assassination—But if a few determined men would risk a little more their safety would be greater.
               I have been credibly informed that the representation from Ohio county was sent by a feeble party there; If so, might it not be advisable to apprize the Governor of Virginia of it, that early measures may be taken in that quarter to prevent the spreading of the disaffection. There being four counties over the mountain in Virginia filled with a great number of hardy woodsmen, their cooperation with the insurgents would be extremely dangerous to the government.
               As to the people of Kentuckey it is said that measures have been used to prejudice them in favor of the insurgents: but I have reason to believe that they would readily acquiesce in the excise had they hopes of the western navigation being speedily opened. May I take the Liberty, Sir here to repeat, the opinion, that it would probably have the happiest effects were it possible to bring the negociation on that subject to a close. An intimation that a definitive answer was demanded, would render them quiet in that quarter.
               I ought to apologise for writing so largely—but I have not had time to condense my thoughts—& the subject is infinitely near my heart. I am distressed at the prospect before us and I feel it my duty to communicate my sentiments with the freedom which so interesting a period demands, and which I know you will approve.
               I forgot to mention, that I have not been able to discover any inclination in the insurgents to avail themselves of british protection: but Mr Ross informs me that he has direct intelligence that about the last of July two men from Detroit appeared in Washington County to get an association to go and settle lands at the mouth of the Cayahoga, and that at the time his informant saw the paper there were about 400 names subscribed. He believes they are at present in the County on the waters of Buffaloe Creek.
               
               The Chief Justice of the State and General Irvine have just arrived. I have the honor to be with the highest respect & Attachment, sir Your most Obedt servt
               
                  Wm Bradford.
               
            